Citation Nr: 0935352	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  07-00 631	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for hypertension as 
secondary to service-connected posttraumatic stress disorder 
(PTSD).

2.  Entitlement to service connection for diabetes as 
secondary to service-connected posttraumatic stress disorder 
(PTSD). 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1951 to March 1954. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California, that denied the benefits sought on 
appeal.  The Veteran appealed that decision and the case was 
referred to the Board for appellate review.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for hypertension and 
diabetes.  The Veteran's primary contention is that these 
conditions are related to his service-connected posttraumatic 
stress disorder (PTSD).  

The Board notes that VA's duty to assist includes obtaining 
thorough and contemporaneous examinations in order to 
determine the nature and extent of the Veteran's 
disabilities.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2008).  Specifically, VA must provide a 
medical examination in connection with a service connection 
claim when the record (A) contains competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability; (B) establishes that the 
Veteran suffered an event, injury or disease in service; and 
(C) indicates that the claimed disability or symptoms may be 
associated with the established event, injury or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient evidence for the Secretary to 
make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

The Veteran contends that he has both hypertension and 
diabetes attributable to his service-connected posttraumatic 
stress disorder (PTSD).  The Veteran has presented several 
internet articles indicating a link between PTSD and other 
health problems.  While this research tends to associate the 
disabilities at issue, it falls short of being a reasoned 
medical opinion specific to the Veteran's particular case.  
An opinion based on all the evidence must now be obtained.  
See 38 C.F.R. § 3.159(c)(4) (2008); McLendon, at 83.  

As such, on remand, the Veteran should be afforded a VA 
examination to determine whether there are etiological 
relationships between the Veteran's currently diagnosed 
hypertension and diabetes and his active service or, in the 
alternative, whether the Veteran's service-connected 
posttraumatic stress disorder (PTSD) is the proximate cause 
of, or has aggravated the Veteran's diagnosed hypertension or 
diabetes.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO/AMC should contact the Veteran 
and ask him to provide any treatment 
records not currently in the claims file 
pertaining to treatment or evaluation of 
hypertension and diabetes, or to provide 
the identifying information and any 
necessary authorization to enable the 
RO/AMC to obtain such evidence on his 
behalf.  Document any attempt to obtain 
such records.  If the RO/AMC is unable to 
obtain any pertinent evidence identified by 
the Veteran, so inform him and request that 
he obtain and submit it.

2.  The RO/AMC should schedule the Veteran 
for a VA examination for the purpose of 
ascertaining the etiology of his 
hypertension and diabetes.  The claims 
file, including a copy of this REMAND, 
must be made available to the examiner for 
review, and the examination report should 
reflect that such a review was 
accomplished.  Any necessary testing 
should be accomplished.  After reviewing 
the record and examining the Veteran the 
examiner should provide an opinion as to:

a.  Whether the Veteran's hypertension 
and diabetes is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), etiologically 
related to his active service.

b.  Whether the Veteran's hypertension 
and diabetes is more likely than note 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), proximately due 
to his service-connected posttraumatic 
stress disorder (PTSD).

c.  Whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), that the 
Veteran's hypertension and diabetes has 
been chronically worsened beyond its 
natural progression by his PTSD. 

A detailed rational should be provided for 
all opinions.  Conversely, if the examiner 
concludes that an etiological opinion 
cannot be provided, he or she should 
clearly and specifically so specify in the 
examination report, with an explanation as 
to why this is so. 

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonble opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


